DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites a compression garment being worn on a user’s lower body in line 4, 
Claim 1 recites compression garment being squeezed against the user’s body in line 6, 
Claim 1 recites each of said first mating members being positioned to extend along strategic locations on the user’s lower body in lines 10-12, 
Claim 8 recites a compression garment being worn on a user’s lower body in line 4, 
Claim 8 recites compression garment being squeezed against the user’s body in line 6, 
Claim 1 recites each of said first mating members being positioned to extend along strategic locations on the user’s lower body in lines 12-14, 
Dependent claims 2-7 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 8 reciting strategic locations on a user’s body, such recitations deem indefinite as it is unclear what is meant by strategic locations and where these strategic locations are on the user’s body.  Applicant is invited to provide clarifications.
Regarding independent claims 1 and 8 reciting strategic locations on said compression garment, such recitations deem indefinite as it is unclear what is meant by strategic locations and where these strategic locations are on the compression garment.  Applicant is invited to provide clarifications.
Dependent claims 2-7 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis (U.S. Patent Application Publication No. US 2014/0283281 A1).
Regarding independent claim 1, Figure 1-10 discloses applicant’s claimed compression garment assembly (100) being configured to apply a pre-determined amount of pressure around strategic locations on a user’s body, said assembly comprising:
a compression garment (100, paragraph 0033 discloses a pair of shorts) being worn on a user’s lower body, said compression garment being comprised of an elastic material (paragraph 0032) thereby facilitating said compression garment to squeeze against the user’s body wherein said compression garment is configured to inhibit the formation of varicose veins in the user’s lower body (Willis discloses shorts 100 is made of tight flexible fabric such as polyester, elastane, or spandex, such material deems suitable of inhibiting the formation of varicose veins);
a plurality of first mating members (102), each of said first mating members (102) being integrated into said compression garment (100), each of said first mating members (102) being positioned to extend along strategic locations on the user’s body when said compression garment is worn; and
a plurality of second mating members (120, 122, paragraph 0037 describes more than wraps 120, one wrap 120 on each leg), each of said second mating members (120, 122) being wrappable around said compression garment (100) at strategic locations (102) on said compression garment, each of said second mating members (120, 122) engaging respective first mating members (102) for tightening said compression garment around the strategic locations in the effort of inhibiting the formation of varicose veins.
Regarding claim 2, the Willis reference, presented above, discloses applicant’s claimed compression garment (100) comprising all features as recited in these claims wherein:
said compression garment (100) has a body portion, a pair of legs, a crotch and a waist; and
said plurality of first mating members (102) includes a plurality of vertically oriented mating members and a plurality of horizontally oriented mating members (Figures 1 & 3 illustrates there are 4 fastening patches, each with a length and a height which is arranged horizontally and vertically, thereby rendering two vertically oriented mating members on the waist and two horizontally mating members on the thighs).
Regarding claim 7, the Willis reference, presented above, discloses applicant’s claimed compression garment (100) comprising all features as recited in these claims wherein each of said second mating members (120, paragraph 0037 discloses two second mating members 120) is wrappable around a respective one of said legs, each of said second mating members being tightenable around the respective leg (see Figure 5a-5d).

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willis of U.S. Patent Application No. US 2014/0283281 discloses a physical treatment garment (100), Figure 5a-5d illustrates four fastening area (102) which correspond to two horizontally oriented mating members and two vertically oriented mating members.  Willis does not disclose each of the two horizontally oriented mating member being aligned with crotch of garment.  Willis does not disclose each of the two horizontally oriented mating member is configured to wrap around an upper threshold of the user’s thigh.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786